DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim, which is dependent on Claim 1, recites “Ra, Rb, Rc and/or Rd radicals” which lack antecedent basis.  Corrections are required.

5.	Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the claim recites “Ra, Rb, Rc and/or Rd radicals” which lack antecedent basis.  Corrections are required.

Regarding Claim 9, the claim recites “formula (VII)” and formulae (H-1) to (H-3) which lack antecedent basis.  Corrections are required.

6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim, which is dependent on Claim 3, recites “formula (V-3) or (VI-3)” which lack antecedent basis.  Corrections are required.

7.	Claims 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a, Rb, Rc, Rd radicals” which lack antecedent basis.  Corrections are required.

8.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “An electronic device comprising at least one compound as claimed in wherein the electronic device is selected from . . . .”  The claim fails to recite the parent claim.  The Office has interpreted the claim to depend on Claim 1 for the purpose of this Examination (i.e., “An electronic device comprising at least one compound as claimed in claim 1 wherein the electronic device is selected from . . .”).  Corrections are required.  

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 3, which is dependent on Claim 2, recites that the compound comprises “at least one structure of the formula (V) and/or (VI)”; however, notice that formulae (V) and (VI) are broader in scope compared to parent formulae (III) and (IV), respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsang et al. (US 2017/0018721 A1).
	Regarding Claims 1-3, 8, 10, 14, 15, and 17, Tsang et al. discloses the following compound:

    PNG
    media_image1.png
    383
    373
    media_image1.png
    Greyscale

(page 9) such that Ar = aromatic ring system with 6 aromatic ring atoms (phenyl), X1-2 = X4-16 = CR1 (with R1 = hydrogen), and X3 = CR1 (with R1 = aromatic ring system with 18 ring atoms (triphenylenyl)) of formula (I) as defined by the Applicant; m = 0 or 1 of formula (III) as defined by the Applicant; Ra = aromatic ring system with 18 ring atoms (triphenylenyl) of formula (V) as defined by the Applicant; Ar comprises group of formula (R1-1) as defined by the Applicant (with g = 0).  Tsang et al. discloses an organic electroluminescent (EL) device (OLED) comprising a pair of electrodes, interposed therein an organic layer comprising its inventive compounds ([0071]); its inventive compounds serve as host material (which is in combination with emitter) and/or as charge-transporting material ([0072], [0081]).  Tsang et al. further discloses a formulation comprising its inventive compound and solvent ([0086]).

	Regarding Claim 4, Tsang et al. discloses another embodiment:

    PNG
    media_image2.png
    236
    401
    media_image2.png
    Greyscale

(page 16) such that Ar = aromatic ring system with 6 aromatic ring atoms (phenyl) substituted by R1 (CN), m = n = 0, and Ra = Rb = heteroaromatic ring system with 12 aromatic ring atoms (dibenzofuranyl) of formula (V-3) as defined by the Applicant.

	Regarding Claim 5, Tsang et al. discloses another embodiment:

    PNG
    media_image3.png
    216
    405
    media_image3.png
    Greyscale

(page 6) such that X1-16 = CR1 (with R1 = hydrogen) and L = aromatic ring system having 6 aromatic ring atoms (phenylene) of formula (VII) as defined by the Applicant.

	Regarding Claims 6, 7, and 9, Tsang et al. discloses another embodiment: 

    PNG
    media_image4.png
    209
    371
    media_image4.png
    Greyscale

2-4 = aryl group having 6 carbon atoms (phenyl)); Ar = formula (H-4) as defined by the Applicant (with h = j = p = 0 and Ar1 = aromatic ring system with 6 aromatic ring atoms (phenyl)).

	Regarding Claims 11 and 12, Tsang et al. discloses another embodiment:

    PNG
    media_image5.png
    194
    361
    media_image5.png
    Greyscale

(page 7) such that Ar = formula (R1-1) as defined by the Applicant (with g = 0).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2017/0018721 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Tsang et al. discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Tsang et al. discloses its inventive compounds as charge-transporting compounds that are “suitable” for organic electroluminescent (EL) device (OLED) applications ([0081]-[0082], [0085], [0166]).  However, Tsang et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers of formula (I) which further contains at least one different structural unit ([0027]); the different structural unit include units which influence the charge-injecting/transporting properties of the polymer ([0028]-[0029]).  Examples include tiarylamine or carbazole derivatives ([0036]).  It would have been obvious to utilize the compounds as disclosed by Tsang et al. as the different structural unit to the polymer as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of such derivatives as a viable structural unit; further motivation is provided by the disclosure of Hayer et al., which is directed to charge-transporting compounds that are taught to be suitable for use in an identical field of invention. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786